Citation Nr: 1210325	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-50 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the service-connected schizophrenic reaction, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO in Atlanta, Georgia.  This matter is now under the jurisdiction of the RO in Columbia, South Carolina.


FINDING OF FACT

The clinical signs and manifestations of the service-connected schizophrenic reaction, paranoid type, are shown to more nearly approximate a disability picture manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking and mood due to symptoms of social avoidance, isolation, anger, auditory hallucinations, and paranoid thinking, as well as manifestations approaching an inability to establish and maintain effective relationships; total occupational and social impairment is not demonstrated. 


CONCLUSION OF LAW

The criteria for the assignment of a rating of 70 percent, but no higher for the service-connected schizophrenic reaction, paranoid type, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code (Code) 9203 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

The April 2008 pre-decisional letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the laws and regulations hereinabove. 

In this regard, the letter informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also given general notice regarding how disability ratings and effective dates are assigned. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002). 

The service treatment records are associated with his claims file and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007).  VA's duty to assist is met. 


Legal Criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1  (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 


Analysis

At a January 2007 VA examination, the Veteran reported previously having a supervisory position until one year earlier when he changed positions and currently working as a claims assistance since he had difficulty dealing with people, was easily angered and cursed a lot.  He reported having a 30 year of alcohol use that had increased and sometimes drinking before going to work.  He complained of hearing voices that asked him to hurt others.  He believed people watched, talked about, and followed him and felt that they might want to hurt him.  He listened to music and watched television to minimize the voices  He denied a history of violent behavior in response to the voices.  

The Veteran complained of feeling depressed most days and losing approximately 10 to 15 pounds in the past year due to a poor appetite secondary to increased alcohol use.  He denied having sleep difficulties, decreased energy level, feelings of worthlessness, diminished ability to concentrate, suicidal ideation or thoughts of death.

On mental status examination, the Veteran was noted to be neatly dressed and to have a slight alcohol odor.  He was cooperative, but was not overly friendly.  At times, he was intrusive.  

The Veteran maintained intense eye contact and was alert and oriented.  He had mild psychomotor agitation, a depressed mood, and generally goal-directed thought processes with flight of ideas at times.  His speech was clear with a normal rate and increased in amount and volume.  His affect was irritable, expansive and inappropriate with his mood.  The Veteran had paranoid delusions that he had partial insight toward.  Auditory hallucinations were present, but visual ones were not.  There were no signs or complaints of obsessional, compulsion, or phobias.  He had limited insight and fair judgment.  A GAF score of 50 was assigned.  The examiner commented that the schizophrenia and alcohol dependence would cause markedly reduced productivity and significant interference in his ability to interact effectively and work efficiently.  

As a matter of practicality and not scientific certainty, the VA examiner indicated that 70 percent of his impairment in general functioning was attributed to schizophrenia and 30 percent to alcohol dependence.  There was no evidence of deterioration of functioning or major changes in severity of the disorder since the last examination.  

At a May 2008 QTC VA examination, the Veteran's current symptoms were noted to be paranoia, ideas of reference, and social isolation and were described as occurring constantly.  The effect of the symptoms upon total daily functioning was that he stayed alone and kept to himself.  He was not currently working and reported having difficulty sleeping for 25 years.  

The Veteran was on medication to treat his disability, but he had not been in psychotherapy within the past year.  When he had worked as a claims assistant, his relationship with his supervisors and coworkers was good.  He had not worked for one year since he transferred to Atlanta.  It was noted that he did not have a history of drug or alcohol abuse.

On mental status examination, the Veteran was oriented, and his appearance, hygiene and behavior were appropriate.  His affect and mood were normal.  His communication, speech and concentration were within normal limits.  There were signs of suspiciousness with an example being that he almost turned around on the bus on his way to the examination due to paranoia.  There was no history of delusions; however, a delusion was observed during the examination in that he had frequent persecutory delusions.  There was no evidence of hallucinations during the examination, and panic attacks and obsessional rituals were not present.  

The Veteran's thought processes were appropriate, and his abstract thinking was normal.  His memory was within normal limits, and his judgment was not impaired.  There was also no suicidal or homicidal ideation.  A GAF score of 55 was assigned.  The examiner commented that the Veteran mentally did not have difficulty performing activities of daily living, but that he did have difficulty establishing and maintaining effective work/school and social relationships due to his paranoia at times.  The examiner also indicated that the Veteran's psychiatric symptoms were controlled by continuous medication and that he had no difficulty understanding commands or appear to be a threat to himself or others.

An October 2008 VA treatment record indicated that the Veteran had occasional depression and was not currently having problems with auditory hallucinations.  However, later in that month, the Veteran reported hearing voices when he tried to go to sleep or was around crowds.  He did not like to be around other people when he was off medication and tended to raise his voice at times.  It was noted that he had been off his medication for 2 to 3 months.  

On mental status examination, the Veteran was noted to be alert, oriented, coherent and logical in thinking.  He had unimpaired concentration/attention, memory and speech.  His mood was depressed and irritable.  Insight was good and judgment was fair.  He was given a GAF score of 35.  

In November 2008, the Veteran established care with another VA facility and reported being off his medication for several weeks.  He had current symptoms of auditory hallucinations and paranoid thinking.  He also could read people's mind.  

The Veteran complained of having sadness, loss of interest in daily activities, lack of motivation, and feelings of hopelessness, but he denied having suicidal and homicidal ideation.  He was unemployed and drank a six pack or more of beer each day.  

On mental status examination, he was noted to be well groomed and to have good hygiene.  The Veteran's speech was clear and spontaneous; his affect was constricted, and mood was depressed.  He was oriented.  His thought processes were coherent and logical, but his thought content was positive for auditory hallucinations and paranoid delusions.  There were no suicidal or homicidal ideations.  His abstract thinking was intact, and judgment and insight were impaired.  A GAF score of 50 was assigned.  

In February 2009, the Veteran endorsed having sadness, paranoia and auditory hallucinations.  He also reported being anxious, avoiding crowds, being unable to be around people due to becoming frustrated, irritable and angry.  He stayed at home and away from crowds as he might be provoked to violence.  There were no plans to harm himself or others, and he denied having suicidal and homicidal ideations.  Due to his paranoia, hallucinations, anger, and irritability, he believed he was unable to work.  A GAF score of 50 was assigned.  

In May 2009, the Veteran continued to report having some periodic auditory hallucinations.  He denied having delusions, severe depressive symptoms or suicidal or homicidal ideation.  A GAF score of 50 was assigned.  

An October 2009 VA treatment record showed that the Veteran was working again.  He reported having paranoid thinking and problems with anger.  Although he was not violent when angry, he reported that he threw things.  

On mental status examination, the Veteran was noted to be casually dressed, cooperative, coherent, and spontaneous.  His speech was normal in rate.  He continued to have auditory hallucinations and paranoia, avoided crowds, and was anxious and depressed.  His thought processes were linear with no loose associations.  His affect and mood were congruent, and his memory was normal. His insight was impaired, and he was alert.  A GAF score of 60 was assigned.  

At an October 2009 VA examination, the Veteran was noted to be casually dressed and cooperative with unremarkable psychomotor activity and speech.  His affect was appropriate, and his mood was within normal limits.  His thought processes were rambling with circumstantiality; content was somewhat guarded or even mildly paranoid regarding questions about alcohol.  

The Veteran's insight demonstrated understanding that he had a problem and his judgment showed he understood the outcome of behavior.  He endorsed sleep difficulty, auditory hallucinations, and inappropriate behavior in terms of impatience and mood swings.  Obsessive/ritualistic behavior was demonstrated by wearing multiple pairs of socks and one pair of long johns at all times despite the weather.  He had fleeting ideas of homicide without plan and suicidal thoughts with plans as recently as 6 to 7 months earlier.  

The Veteran also had episodes of domestic violence since his last review.  There was no evidence of memory impairment or problems with activities of daily living or maintaining minimal personal hygiene.  He was currently employed in a 1-year provisional position as a file clerk and claims assistant.  A GAF score of 48 was assigned.  The examiner commented that the Veteran's disability did not produce total occupational and social impairment, but he did have deficiencies in thinking, work, family relations, and mood; there were no deficiencies in judgment.

The rating criteria for rating mental disorders read as follows: 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9203. 

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32). 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

Based on a careful review of the record, the Board finds that the disability picture referable to the service-connected schizophrenia more closely resembles the criteria for the assignment of a 70 percent rating. 

Throughout the appeal, the service-connected disability primarily had GAF scores of 50, which indicated serious symptoms.  During this period, he also had a GAF score of 48 in October 2009.  This score again reflected serious symptoms caused by his overall psychiatric condition. While isolated GAF scores of 60 and 35 were recorded, but they were not duplicated.

As for the Veteran's symptoms, he was shown to endorse auditory hallucinations, paranoid delusions, difficulty in establishing and maintaining effective work or social relationships, social isolation, irritability, and anger.  Further, the record showed that these symptoms appeared to produce deficiencies in his work, family relations, thinking and mood.

A higher rating of 100 percent is not warranted since total occupational and social impairment is not shown.  Although hallucinations and delusions are contemplated in a 100 percent rating, they have not produced total impairment since the Veteran has been shown to be employed at times during the appeal to include since his most recent VA examination.  

The Board also notes that the Veteran is not shown to have gross impairment in thought process or communication, intermittent inability to perform activities of daily living, disorientation, or memory loss.  He was noted to have some inappropriate behavior on the most recent VA examination and fleeting thoughts of hurting others, but the examiner did not find that the Veteran's symptoms were productive of total occupational and social impairment.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  In this regard, consideration is given to whether the disability picture exhibits marked interference with employment or frequent hospitalization. 

Third, when those two elements are met, the appeal must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 

In the present case, the Board finds that the rating criteria are adequate for the purpose of reasonably describing the level of disability throughout the period of the appeal in this case.  The rating criteria not only take into account those symptoms listed in the criteria but include consideration of other symptoms manifested by the service-connected schizophrenic reaction as they pertain to the different levels of impairment. 

The service-connected schizophrenic symptoms are shown to be manifested by a level of impairment based on the impact the symptoms have on his occupational and social functioning.  There is nothing in his symptomatology that is not contemplated nor is the impact of such symptoms outside the norm as to render the schedular criteria impractical. 

Thus, the Board concludes that the evidence does not present an unusual or exceptional disability picture to render the schedular criteria inadequate; therefore, no further discussion is required. 



ORDER

An increased rating of 70 percent for the service-connected schizophrenic reaction, paranoid type, is granted, subject to the regulations controlling disbursement of VA monetary benefits. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


